Citation Nr: 0532390	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-39 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
PTSD and assigned a 30 percent rating effective May 2003.

The veteran is appealing the original assignment of the 30 
percent disability rating following the award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.    


REMAND

The veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his PTSD due to 
such symptoms panic attacks more than once a week, social and 
occupational impairment, and difficulty adapting to stressful 
circumstances.  

Reason for Remand: Consideration of Additional Evidence by 
the RO.  The veteran's claim was certified to the Board in 
December 2004.  In March 2005, the veteran submitted 
additional evidence directly to the Board.  The evidence 
consisted of a February 2005 Mental Health Assessment and VA 
outpatient treatment records dated between April 2004 and 
February 2005.  In November 2005, the veteran's authorized 
representative indicated that the veteran was not waiving 
consideration of the new evidence by the RO.  

Any pertinent evidence submitted by the veteran must be 
referred to the agency of original jurisdiction (AOJ) for 
review, unless the veteran or representative waives this 
procedural right.  38 C.F.R. § 20.1304(c); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As the veteran did not waive initial AOJ 
consideration of the new evidence and the claim involves a 
request for a higher initial rating, the appeal must be 
remanded.   

Reason for Remand: Social Security Administration (SSA) 
Records.  It appears that the veteran was awarded SSA 
disability benefits beginning September 2003.  However, a 
copy of the Administrative decision and any underlying 
treatment records used in reaching said determination has not 
been associated with the claims folder. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from other federal 
agencies such as SSA.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Therefore, a remand is necessary to obtain the SSA records 
delineated above.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC must contact the SSA and 
obtain a copy of the award of disability 
benefits beginning September 2003 and any 
underlying treatment records utilized in 
reaching said determination. 

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

3.  Once the development above has been 
completed, the case should again be 
reviewed on the basis of all of the 
evidence received since the September 
2004 statement of the case, to include 
the February 2005 Mental Health 
Assessment and VA outpatient treatment 
records dated between April 2004 and 
February 2005.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


